Citation Nr: 0842829	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  05-18 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease  ("COPD") (claimed as shortness of breath 
and respiratory problems), claimed as a result of exposure to 
herbicides.

2.  Entitlement to service connection for carcinoma of the 
nasal valve area, claimed as a result of exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Esq.


WITNESS AT HEARING ON APPEAL

Appellant and representative


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The veteran served on active duty service from June 1964 to 
September 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which denied the veteran's claim of service 
connection for COPD, and service connection for carcinoma of 
the nasal valve area, both claimed as a result of exposure to 
herbicides.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that while serving as an aircraft 
painter aboard an aircraft carrier in the waters off the 
coast of Vietnam, he was exposed to Agent Orange residue on 
aircraft, and toxins from the chemicals used painting the 
aircraft.  (See VA Form 646, December 2005; VA Form 9, June 
2005; RO hearing transcript, August 2005.)  He claims that 
this exposure contributed to his COPD and carcinoma of the 
nasal valve area.  Id.  In addition, he claims that he was 
exposed to Agent Orange at the Da Nang airport during brief 
onshore aircraft repair and refueling missions.  (See RO 
hearing transcript, August 2005.) 

With regard to the veteran's allegations that he actually 
stepped foot on Vietnam during this time, he has submitted a 
statement from a fellow serviceman who claims to have served 
with the veteran aboard the U.S.S. Ranger.  (See Statement 
from [redacted], September 2005.)  Mr. [redacted] states that he 
served as a records keeper on the ship, and in that capacity, 
notes that the veteran boarded aircraft destined for Vietnam 
and/or that flew over Vietnam.  Id.  He further states that 
these flights were not always recorded, thus accounting for 
the lack of flight records.  Id.  He explained that he could 
not verify from with absolute certainty that the veteran did 
land, but he indicated that, based on his experience, and the 
likelihood that some of his flights would have landed there, 
he would assume that the veteran did land in Vietnam at some 
point.

Based on the veteran's service records, which clearly 
demonstrate that he served offshore of the Republic of 
Vietnam during the Vietnam era, and the statement from his 
fellow serviceman, for which there appears to be no reason to 
doubt the credibility, the Board is of the opinion that it is 
very likely that the veteran set foot in Vietnam.  Therefore, 
having found that the veteran did set foot in Vietnam during 
the Vietnam Era, the Board further finds that the veteran is 
presumed to have been exposed to herbicides in service.  38 
C.F.R. § 3.307(a)(6)(i) and (iii). 

As to whether the claimed disabilities are related to that 
exposure, or to exposure to other toxic chemicals in service, 
the Board notes that private treatment records show that in 
August 1999, following a biopsy of the nasal vestibule, the 
veteran was diagnosed with mucoepidermoid carcinoma; he later 
underwent a rhinectomy and reconstructive surgery.  (See 
reports/records from Dr. Alfred Carr, Longmont Surgery 
Center, August 1999 through March 2001.)

VAMC treatment records also indicate that the veteran was 
diagnosed with "probable" COPD and tobacco use.  (See VAMC 
records, November 2003 through January 2005.)  It was also 
noted that he had smoked at least one pack of cigarettes per 
day since 1964, and was continuously advised by medical 
professionals to stop smoking.  Id.

During a VA examination in June 2004, the veteran stated that 
his breathing difficulties began after his first tour of 
Vietnam.  He further said that he was exposed to smoke from 
the ship smoke stack, as well as fumes from his work painting 
the aircraft.  During his review of the veteran's service 
treatment records, the VA examiner noted an isolated instance 
in service where the veteran was seen for homoptysis 
(coughing up blood), and another where he was seen with 
complaints of chest pain.  (See service treatment records, 
September 1966, August 1970.)  After reviewing the veteran's 
complete claims folder, including his post-service private 
and VA Medical Center (VAMC) treatment records, the VA 
examiner stated that it was less likely than not that the two 
isolated episodes in service contributed to his "presumed" 
COPD.  (See VA examination report, June 2004.)  After stating 
his opinion that it was at least as likely as not that the 
veteran was exposed to a "fair amount" of toxic fumes, 
which he noted, according to the medical literature, "can 
play into COPD," the VA examiner concluded that it was at 
least as likely as not that "there is some contributing 
factor from [the veteran's] toxic fume exposure that may be 
playing into [his] current lung problems."  Id.  He then 
made the following statement:

Overall, though, it would appear more likely than 
not that the veteran's long-term smoking history 
has played into his presumed COPD as a major 
overwhelming factor.  What cannot be discounted 
is that he did have, according to his comments, a 
fair amount of fume exposure and gas exposure 
from smoke stacks and, again, it is well known 
that these can play into chronic obstructive 
pulmonary disease, but this would appear to be a 
contributing factor and not the sole cause [of 
his disorder].  

Id.  The VA examiner did not comment about the veteran's 
nasal carcinoma, or his claim that it is the result of 
herbicide exposure in service.  

Because the Board may not rely on its own unsubstantiated 
medical conclusions, Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), it must rely on an informed medical opinion in 
order to adjudicate a claim.  Given that the VA examiner did 
not take into account the now recognized herbicide exposure, 
the Board finds that another VA examination is necessary to 
obtain a clearer medical opinion as to whether the veteran 
has COPD or another breathing disorder, and if so, whether 
such disorder is causally related to his active military 
service.  The Board also believes that an opinion regarding 
his nasal or mucoepidermoid carcinoma is also necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA examination, including a 
complete physical examination to determine 
a.) whether the veteran currently has COPD 
or some other lung or respiratory 
disorder, and if so, whether it is 
etiologically related to active service, 
and b.) whether the veteran's diagnosed 
mucoepidermoid carcinoma is etiologically 
related to service.  Any and all tests 
deemed necessary should be performed.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination, and the examiner must note 
that he or she has reviewed the same.  The 
examiner should be asked to indicate 
whether it is at least as likely as not 
(i.e., whether there is at least a 50 
percent probability) that the veteran's 
disorders, to include any complaints 
and/or exposure to herbicides or other 
toxins while working on military aircraft, 
are related to service.  Any and all 
opinions must be accompanied by a complete 
rationale.

Please note that the term "at least as 
likely as not" does not mean "within the 
realm of medical possibility."  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.  
"More likely" and "as likely" support 
the contended causal relationship; "less 
likely" weighs against the claim.

2.  Thereafter, the issue on appeal should 
be readjudicated.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the veteran and her 
representative should be provided with a 
Supplemental Statement of the Case (SSOC) 
and afforded the opportunity to respond 
thereto.  The matter should then be 
returned to the Board, if necessary, for 
further appellate process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




